Dewey, J.*
In the opinion of the court the questions discussed in this case would more properly arise in an action at law. If the views of the plaintiff are sound as to the rights of the respective parties,- the plaintiff has a plain, adequate and complete remedy at law, as- is alleged in the answer. The estate claimed by the plaintiff is a legal estate, properly the subject of a writ of entry, and this is only the ordinary case of a controverted title to real estate.
The fact that the plaintiff holds the estate as trustee does not change the proper jurisdiction as between him and a third party, claiming by an adverse title inconsistent with and independent of that of the plaintiff. We think the bill should be dismissed *285without prejudice, leaving the plaintiff to pursue his remedy by an action at law, if he elects so to do.
Bill dismissed, without prejudice.

Shaw, C. J. did not sit in this case.